      Case 19-13448-VFP                          Doc 1075             Filed 10/04/19 Entered 10/04/19 15:26:21                                    Desc Main
                                                                    Document      Page 1 of 11

                                                                        UNITED STATES BANKRUPTCY COURT
                                                                         FOR THE DISTRICT OF NEW JERSEY


In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.
                                                                                                           Case No. (Jointly Administered)                        19-13448
                                                                                                                      Reporting Period:          August 1 - August 31, 2019
                                                                                                                      Federal Tax I.D. #                       XX-XXXXXXX

                                                                   CORPORATE MONTHLY OPERATING REPORT




     REQUIRED DOCUMENTS                                                                                 Form No.        Document Attached    Explanation Attached

      Schedule of Cash Receipts and Disbursements                                                  MOR-1                         X
        Bank Reconciliation (or copies of debtor's bank reconciliations)                           MOR-1a                        X             See Attestation
        Schedule of Retained Professional Fees Paid                                                MOR-1b                        X
         Copies of bank statements (See Notes to the MOR)                                                                                             X
         Cash disbursements journals (See Notes to the MOR)                                                                                           X
      Statement of Operations (Income Statement)                                                   MOR-2                         X
      Balance Sheet                                                                                MOR-3                         X
      Status of Post-petition Taxes                                                                MOR-4                         X             See Attestation
         Copies of IRS Form 6123 or payment receipt (See Notes to the MOR)                                                                           X
         Copies of tax returns filed during reporting period (See Notes to the MOR)                                                                  X
      Summary of Unpaid Post-petition Debts (See Notes to the MOR)                                 MOR-4a                                            X
         Listing of Aged Accounts Payable (See Notes to the MOR)                                   MOR-4a                                            X
      Accounts Receivable Reconciliation and Aging (See Notes to the MOR)                          MOR-5                                             X
      Debtor Questionnaire                                                                         MOR-6                         X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.


     /s/ Steven S. Rogers                                                                                               October 4, 2019
     Signature of Authorized Individual*                                                                                Date


     Steven S. Rogers
     Printed Name of Authorized Individual

     Plan Administrator
     Title


     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.
       Case 19-13448-VFP                              Doc 1075             Filed 10/04/19 Entered 10/04/19 15:26:21                                                       Desc Main
                                                                         Document      Page 2 of 11
In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                                                                MOR Notes
                                                                                                                               Case No. (Jointly Administered)                             19-13448
                                                                                                                                            Reporting Period:             August 1 - August 31, 2019

                                                                                                                                             Federal Tax I.D. #                            XX-XXXXXXX

                                                                              Notes to the Monthly Operating Report

GENERAL:
The report includes activity from the following Debtors and related Case Numbers:


Debtor                                                                                   Case Number         Debtor                                               Case Number
Tri Harbor Holdings Corporation (f/k/a Aceto Corporation)                                19-13448            Kavris Health, LLC (fka Acetris Health, LLC)         19-13452
Tri Harbor Chemical Holdings LLC (fka Aceto Agricultural Chemical Corporation)           19-13449            Arsynco, Inc.                                        19-13454
Kavod Pharmaceuticals LLC (fka Rising Pharmaceuticals, Inc.)                             19-13447            Tri Harbor Realty LLC (fka Aceto Realty LLC)         19-13450
KAVACK Pharmaceuticals LLC (fka PACK Pharmaceuticals, LLC)                               19-13453            Acci Realty Corp.                                    19-13455
Kavod Health LLC (fka Rising Health, LLC)                                                19-13451

Notes to the MOR:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in these chapter 11 cases and is in a format
acceptable to the U.S. Trustee. The financial information contained herein is unaudited, limited in scope, and, as discussed below, is not prepared in accordance with accounting principles generally
accepted in the United States of America (“U.S. GAAP”).

The unaudited financial statements have been derived from the books and records of Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) and its affiliated debtors (collectively, the
“Debtors”). The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the quarterly and annual
financial statements to be in accordance with U.S. GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting review and
testing that the Debtors apply in the preparation of their quarterly and annual financial information in accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the
Debtors believe that the financial information may be subject to change, and these changes could be material.

The financial statements presented in MOR-2 and MOR-3 do not include elimination entries for intercompany balances related to non-debtor affiliates. Investment in subsidiary balances are
recorded at cost which may not be in accordance with U.S. GAAP. The amounts currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete
their analysis of prepetition liabilities.

Amounts listed in the statement of operations and balance sheet in the attached MOR-2 and MOR-3 now reflect the competed review of the financial information provided by the purchasers (the
“Buyers”) of the assets of the Debtors’ Pharma Business and Chemical Plus (“ChemPlus”) Business as described in the relevant Asset Purchase Agreements and related documents filed previously
with this Court. As a result of the review, the Debtors' income statement for August 31st represents a $1.5 million gain on the sales of the assets. Though the Debtors have completed their review
of such financial information, the Debtors reserve their rights to make further adjustments as may be needed. Accordingly, the Debtors reserve the right to amend this MOR.

Pursuant to the Court’s order establishing deadlines to file proofs of claim [Docket No. 509], the General Bar Date (as defined therein) for non-governmental units was June 19, 2019, and the
Governmental Bar Date (as defined therein) was August 19, 2019. The Governmental Bar Date was extended to October 15, 2019 solely for the Antitrust Division of the U.S. Department of Justice
and the U.S. Department of Health and Human Services. The Debtors are in the process of reviewing and reconciling the claims filed to date and expect this process will continue for several
months. There are many claims asserting amounts that are not reflected in the Debtors’ books and records that were relied upon for the completion of this MOR. To the extent those claims are
allowed or otherwise deemed valid during the claims reconciliation process, the Debtors’ books and records will be adjusted accordingly.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the consolidated
results of operations, financial position, and cash flows of the Debtors in the future. The Debtors caution readers not to place undue reliance upon the MOR. Such information may be incomplete
and the MOR may be subject to revision.

The financial statements contained herein do not include any accruals or estimates for an estate wind-down budget. Accordingly, they should not be relied upon as an indicator of recoveries.
Reference should be made to the Second Modified Joint Plan of Liquidation (the “Plan”) [Docket No. 757] and Second Modified Disclosure Statement (the “Disclosure Statement”) [Docket No.
758] for information regarding estimated creditor recoveries.




Notes to MOR-1a:
The Debtors maintain 25 total bank accounts (collectively, the “Bank Accounts”) at several financial institutions (the “Banks”). The Bank Accounts vary in purpose and function across the
Debtors, and each Debtor's Bank Accounts serve its respective business accordingly.

Notes to MOR-2:
The Income Statement reflects revenue and expenses for the reporting month of August 2019 that directly correspond to the listed debtor legal entity. Amounts reported may not reflect gain/loss
for tax purposes.
        Case 19-13448-VFP                               Doc 1075              Filed 10/04/19 Entered 10/04/19 15:26:21                                                    Desc Main
                                                                            Document      Page 3 of 11
In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                                                                MOR Notes
                                                                                                                                    Case No. (Jointly Administered)                        19-13448
                                                                                                                                                 Reporting Period:        August 1 - August 31, 2019

                                                                                                                                                   Federal Tax I.D. #                      XX-XXXXXXX

                                                                                 Notes to the Monthly Operating Report


Notes to MOR-3:
The Balance Sheet reflects assets, liabilities, and stockholders equity that directly correspond to the debtor legal entity.

As a result of the commencement of these chapter 11 cases, the payment of prepetition indebtedness is subject to compromise or other treatment under a chapter 11 plan. The Court authorized the
Debtors to pay certain prepetition claims, including, but not limited to, certain trade and tax claims. To the extent such claims have been categorized as “Liabilities Not Subject to Compromise,” the
Debtors reserve their right to dispute their obligation to make such payments. The Debtors have been paying, and intend to continue to pay, undisputed post-petition claims arising in the ordinary
course of business.

The liability information contained herein, except as otherwise noted, is listed as of the close of business as of the end of the month. Accordingly, the Debtors reserve all rights to amend,
supplement, or otherwise modify this MOR as necessary and appropriate, but shall be under no obligation to do so. The Debtors have paid certain prepetition liabilities pursuant to orders entered
by the Court that authorize such payments. The Debtors believe that all undisputed post-petition accounts payable have been and are being paid according to agreed-upon terms specific to each
vendor and/or service provider and as authorized by the Court. In addition, the liabilities reported in this MOR do not reflect any analysis conducted by the Debtors regarding potential claims under
section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve any and all of their rights to dispute or challenge the validity of any claims asserted under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any transaction, document, or instrument related to any creditor’s claim.


Intercompany accounts have not been reclassified to LSTC, nor have any Income Taxes Payable. In addition, income taxes payable and receivable are shown at gross amounts in these financial
statements and have not been netted.

The amount reported in LSTC for the Unsecured Convertible Notes includes principal and accrued interest through the Petition Date.

The deferred payment obligation that arose in connection with the purchase of Citron Pharma and Lucid Pharma in 2016 has been adjusted to $30 million pursuant to the the Asset Purchase
Agreement regarding the sale of the assets of the Pharma Business and mutual release executed in connection therewith, which was approved by the Court by order entered on April 10, 2019
[Docket No. 373]. This amount is included in LSTC for Kavod Pharmaceuticals LLC.

The Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agriculture Chemical Corporation) interest in Canegrass LLC, a joint venture (“JV”),was formally dissolved in August as authorized by the
Court pursuant to the Stipulation and Consent Order (A) In Furtherance of Order Approving the Sale of the Debtors Chemical Plus Business and (B) Regarding Resolution of Debtors Interests in
Non-Debtor Canegrass LLC and Related Agreements [Docket No. 791] (the “Canegrass Stipulation”). In connection with such dissolution and as authorized pursuant to the Canegrass Stipulation,
Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agriculture Chemical Corporation) received approximately $1.9 million in cash.

$1.9 million of the cash and cash equivalents reported at Arsynco were funded by Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) from proceeds from the sale of the ChemPlus Business
to a restricted bank account maintained by Arsynco with JPMorgan Chase Bank, N.A. (the “Remediation Funding Source Bank Account”) to backstop certain remediation obligations of Arsynco in
connection with Arynsco’s property (a former chemicals manufacturing plant) located at 511 13th Street in Carlstadt, New Jersey (the “Arsynco Carlstadt Property”). On September 4, 2019, the
Court entered an order (the “Arsynco Sale Order”) approving the sale of the Arsynco Carlstadt Property to 511 Thirteenth Street LLC (“Arsynco Purchaser”). The treatment of such the funds held
in the Remediation Funding Source Bank Account depends, in part, upon the outcome of the sale of the Arsynco Carlstadt Property. Specifically, as set forth in the Arsynco Sale Order, upon the
closing of the sale of the Arsynco Carlstadt Property to the Arsynco Purchaser, the Debtors are authorized and directed to transfer all funds held in the Remediation Funding Source Bank Account
to Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) and no claims or interests of any party holding a claim or interest against Arsynco or the Arsynco Purchaser shall attach to any portion
of the funds held in the Remediation Funding Source Bank Account.


Notes to MOR-4:
The Debtors received authority pursuant to various “first day” orders to pay certain prepetition liabilities, including prepetition tax liabilities.

The Debtors are current on all undisputed post-petition payables.

Notes to MOR 4a and MOR 5:
The Debtors disclose the ending accounts receivable and accounts payable balances as part of MOR-3. Due to the volume of transactions related to customer and vendor billings and payments,
these items will be made available upon request.
      Case 19-13448-VFP                    Doc 1075         Filed 10/04/19 Entered 10/04/19 15:26:21                                    Desc Main
                                                          Document      Page 4 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                             MOR-1
                                                                  Case No. (Jointly Administered)                                                19-13448
                                                                               Reporting Period:                                August 1 - August 31, 2019

                                                                                               Federal Tax I.D. #                                 XX-XXXXXXX

                                                    Schedule of Cash Receipts and Disbursements
                                                                   Whole Values

                   Debtor                                   Case Number                     Cash Receipts                      Cash Disbursements
Aceto Corporation                                             19-13448                                  $24,545                              $1,792,283
Tri Harbor Chemical Holdings LLC                              19-13449                                1,988,036                                   14,093
Kavod Pharmaceuticals LLC                                     19-13447                                      -                                      4,084
KAVACK Pharmaceuticals LLC                                    19-13453                                      -                                        -
Kavod Health LLC                                              19-13451                                      -                                        -
Kavris Health, LLC                                            19-13452                                      -                                        -
Arsynco, Inc.                                                 19-13454                                      -                                        -
Tri Harbor Realty LLC                                         19-13450                                      -                                        -
Acci Realty Corp.                                             19-13455                                      -                                        -

Total Cash Receipts and Cash Disbursements                                                              $2,012,581                                $1,810,461

Notes:
- Excludes transfers between Debtors.
- Cash receipts and disbursement amounts based on checks cleared, wires, and other transfer of funds. During the period, the Debtors also received and forwarded
misdirected funds from customers intended for the purchasers of the Pharma and ChemPlus businesses. Those amounts are excluded from the totals represented
herein.
     Case 19-13448-VFP                   Doc 1075         Filed 10/04/19 Entered 10/04/19 15:26:21                                  Desc Main
                                                        Document      Page 5 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                  MOR-1a
                                               Case No. (Jointly Administered)                                                           19-13448
                                                            Reporting Period:                                           August 1 - August 31, 2019

                                                                   Federal Tax I.D. #                                                   XX-XXXXXXX

                                                            Bank Account Information
                                                                 Whole Values


                                                                                          Last 4 Digits of
                 Legal Entity                                    Bank                                                    Book Balance
                                                                                         Account Number
Kavod Pharmaceuticals LLC                        Wells Fargo                                    5236                                    $8,225,892
Kavod Pharmaceuticals LLC                        Wells Fargo                                    5244                                       178,526
Kavris Health, LLC                               Wells Fargo                                    7026                                     1,818,369
PACK Pharmaceuticals, Inc                        Wells Fargo                                    5771                                             72
Kavod Health LLC                                 Valley National Bank                           9996                                        16,282
Kavris Health, LLC                               Valley National Bank                           9988                                         5,633
Kavris Health, LLC                               Valley National Bank                           7066                                           -
Kavod Health LLC                                 Valley National Bank                           3542                                       395,489
Aceto Corporation                                JP Morgan Chase                                8648                                    52,990,157
Aceto Corporation                                JP Morgan Chase                                5641                                       287,499
Aceto Corporation                                JP Morgan Chase                                6899                                        22,075 [A]
Acci Realty                                      JP Morgan Chase                                4828                                         2,740
Arsynco, Inc                                     JP Morgan Chase                                3783                                     2,039,404 [B]
Tri Harbor Realty LLC                            JP Morgan Chase                                9364                                        70,786
Aceto Corporation                                Citibank                                       2449                                         9,258
Aceto Corporation                                Wells Fargo                                    4853                                     2,234,161
Aceto Corporation                                Wells Fargo                                    3076                                       258,603
Aceto Corporation                                Wells Fargo                                    3036                                        26,758
Aceto Corporation                                Wells Fargo                                    3166                                       177,892
Aceto Corporation                                Wells Fargo                                    3066                                         2,479
Tri Harbor Chemical Holdings LLC                 Chase                                          5722                                     5,082,533
Tri Harbor Chemical Holdings LLC                 Wells Fargo                                    4036                                       265,377
Tri Harbor Chemical Holdings LLC                 Wells Fargo                                    4166                                       242,523
Aceto Corporation                                Bank of America                                1418                                           -    [C]
Aceto Corporation                                M&T Bank                                       6485                                   125,000,000
                                                                                                                                      $199,352,509
Notes to MOR 1-a:
All amounts listed above are the bank balances as of the end of the month. Copies of bank statements and cash disbursement journals are not
included in this MOR. These items will be made available upon request.

During the period, the Debtors also received and forwarded misdirected funds from customers intended for the purchasers of the Pharma and
ChemPlus businesses. Those amounts are excluded from the totals represented herein.

[A] Account was created to hold the Utility Deposits as defined in, and pursuant to, the interim and final orders regarding the Debtors’ utility providers
entered on February 21, 2019 and March 15, 2019 [Docket Nos. 41 and 139].

[B] $1.9 million of the cash and cash equivalents reported at Arsynco were funded by Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) from
proceeds from the sale of the ChemPlus Business to a restricted bank account maintained by Arsynco with JPMorgan Chase Bank, N.A. (the
“Remediation Funding Source Bank Account”) to backstop certain remediation obligations of Arsynco in connection with Arynsco’s property (a former
chemicals manufacturing plant) located at 511 13th Street in Carlstadt, New Jersey (the “Arsynco Carlstadt Property”). On September 4, 2019, the
Court entered an order (the “Arsynco Sale Order”) approving the sale of the Arsynco Carlstadt Property to 511 Thirteenth Street LLC (“Arsynco
Purchaser”). The treatment of such the funds held in the Remediation Funding Source Bank Account depends, in part, upon the outcome of the sale of
the Arsynco Carlstadt Property. Specifically, as set forth in the Arsynco Sale Order, upon the closing of the sale of the Arsynco Carlstadt Property to
the Arsynco Purchaser, the Debtors are authorized and directed to transfer all funds held in the Remediation Funding Source Bank Account to Tri
Harbor Holdings Corporation (f/k/a Aceto Corporation) and no claims or interests of any party holding a claim or interest against Arsynco or the
Arsynco Purchaser shall attach to any portion of the funds held in the Remediation Funding Source Bank Account.

[C] Account is the professional fee escrow account held by Lowenstein Sandler, which was created in connection with the closings of the sales of the
assets of the Debtors’ businesses for the purpose of paying allowed claims of professionals retained by the Debtors’ estates pursuant to the interim
compensation procedures order [Docket No. 205] and order authorizing the retention of ordinary course professionals [Docket No. 377].
     Case 19-13448-VFP                  Doc 1075         Filed 10/04/19 Entered 10/04/19 15:26:21                                Desc Main
                                                       Document      Page 6 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                MOR-1a
                                                              Case No. (Jointly Administered)                                            19-13448
                                                                           Reporting Period:                            August 1 - August 31, 2019

                                                                                    Federal Tax I.D. #                                XX-XXXXXXX

                                           Bank Reconciliation (or copies of debtor's bank reconciliations)



The above-captioned debtors (the "Debtors") hereby submit this attestation regarding bank account reconciliations in lieu
of providing copies of bank statements, journals, and account reconciliations.

I attest that each of the Debtors' bank accounts is reconciled to bank statements. The Debtors' standard practice is to ensure
that each bank account is reconciled to bank statements once per month within 31 days after the month end.



/s/ Steven S. Rogers                                                          October 4, 2019
Signature of Authorized Individual                                            Date



Steven S. Rogers                                                              Plan Administrator
Printed Name of Authorized Individual                                         Title of Authorized Individual
      Case 19-13448-VFP                        Doc 1075           Filed 10/04/19 Entered 10/04/19 15:26:21                                           Desc Main
                                                                Document      Page 7 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                             MOR-1b
                                                                      Case No. (Jointly Administered)                                                19-13448
                                                                                   Reporting Period:                                August 1 - August 31, 2019

                                                                                          Federal Tax I.D. #                                       XX-XXXXXXX

                                                        Schedule of Retained Professional Fees Paid
                                                                      Whole Values

                                                                                                                                      Cumulative Payments
                        Payee                                           Role of Professional                      Amount Paid
                                                                                                                                         Since Filing
LOWENSTEIN SANDLER LLP                                  DEBTORS' COUNSEL                                                      -                  $7,720,012
PJT PARTNERS LP                                         DEBTORS' INVESTMENT BANKER                                        121,975                 7,871,237
AP SERVICES                                             DEBTORS' FINANCIAL ADVISOR                                        513,441                 5,201,208
PRIME CLERK                                             DEBTORS' ADMINISTRATIVE ADVISOR                                    49,546                   542,304
MCGUIREWOODS LLP                                        LENDERS' COUNSEL                                                      -                     860,740
FTI CONSULTING INC.                                     LENDERS' FINANCIAL ADVISOR                                            -                     102,997
LATHAM & WATKINS                                        LENDERS' COUNSEL                                                      -                      14,502
MCCARTER & ENGLISH                                      LENDERS' COUNSEL                                                      -                      25,398
STROOK & STROOK & LAVAN LLP                             COMMITTEE COUNSEL                                                 241,919                 2,437,595
PORZIO BROMBERG & NEWMAN, P.C.                          COMMITTEE COUNSEL                                                  66,767                   716,101
GLASSRATNER                                             COMMITTEE FINANCIAL ADVISOR                                         9,255                   127,374
KPMG                                                    DEBTORS' TAX CONSULTANT                                            85,964                   606,007
HOULIHAN LOKEY                                          COMMITTEE INVESTMENT BANKER                                           -                     459,809


                                                                                                                       $1,088,867                 $26,685,283

Notes to MOR 1-b:
- The above does not include payments made to professionals retained pursuant to the Court’s order authorizing the retention of ordinary course professionals
[Docket No. 377], in the aggregate amounts of $30,121.47 in August 2019 and $386,765.16 from the Petition Date through August 2019.
                                           Case 19-13448-VFP                                   Doc 1075                 Filed 10/04/19 Entered 10/04/19 15:26:21                                                                Desc Main
                                                                                                                      Document      Page 8 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                                                                                                                                                       MOR-2
                                                                                                                                                                                                       Case No. (Jointly Administered)                                   19-13448
                                                                                                                                                                                                                    Reporting Period:                   August 1 - August 31, 2019
                                                                                                                                                                                                                    Federal Tax I.D. #                                XX-XXXXXXX

                                                                                                                                                              UNAUDITED - August Month
                                                                                                                                                        Statement of Operations (Income Statement)
                                                                           Tri Harbor             Tri Harbor                                                                                          Kavod                                       KAVACK
                                                                                                                       Tri Harbor Realty
                                                                            Holdings           Chemical Holdings                                     Arsynco, Inc.       Acci Realty Corp.        Pharmaceuticals      Kavris Health, LLC       Pharmaceuticals      Kavod Health LLC
                                                                                                                             LLC
                                                                          Corporation                LLC                                                                                               LLC                                           LLC
                                                                         19-13448 (VFP)         19-13449 (VFP)             19-13450 (VFP)           19-13454 (VFP)           19-13455 (VFP)       19-13447 (VFP)           19-13452 (VFP)       19-13453 (VFP)           19-13451 (VFP)


Total Sales - Net                                                    $                -        $             -         $               -        $                -       $               -        $            -       $               -        $            -       $               -
Total Cost of Goods Sold                                                                   –                      –                         –                        –                        –                    –                        –                    –                        –
Gross Margin                                                                               –                      –                         –                        –                        –                    –                        –                    –                        –


Total S,G&A Expenses                                                            (258,468)                 (6,193)                           –                734,213                          –             (3,499)                         –                    –                        –
Total Corporate Overhead Allocation                                                        –                      –                         –                        –                        –               (586)                         –                    –                        –
OPERATING PROFIT (LOSS)                                              $          (258,468)      $          (6,193)      $               -        $            734,213     $               -        $         (4,084)    $               -        $            -       $               -


Professional Fees - Restructuring                                              (2,682,700)                        –                         –                        –                        –                    –                        –                    –                        –
Interest income                                                                           12                     75                         –                        –                        –                    –                        –                    –                        –
Exchange gains realised                                                           14,052                  (1,749)                           –                        –                        –                    –                        –                    –                        –
Gain / (Loss) On Sale Of Assets & Write-Down of Investment in Subs             1,058,504                234,282                             –                        –                        –           253,077                           –                    –                        –
Provision For Bad Debt                                                                     –                      –                         –                        –                        –                    –                        –                    –                        –
Other financial income                                                                     –                      –                         –                        –                        –                    –                        –                    –                        –
Total Non-Operating Income/(Expense)                                           (1,610,132)              232,608                             –                        –                        –           253,077                           –                    –                        –


Interest Expense                                                                           –                      –                         –                        –                        –                    –                        –                    –                        –
PROFIT/(LOSS) BEFORE TAXES                                           $         (1,868,600)     $        226,415        $               -        $            734,213     $               -        $       248,993      $               -        $            -       $               -
TOTAL TAXES                                                                                –                      –                         –                        –                        –                    –                        –                    –                        –
NET PROFIT / (LOSS)                                                  $         (1,868,600)     $        226,415        $               -        $            734,213     $               -        $       248,993      $               -        $            -       $               -



The notes to this monthly operating report are an integral part of these combined financial statements.
                                              Case 19-13448-VFP                             Doc 1075               Filed 10/04/19 Entered 10/04/19 15:26:21                                                                             Desc Main
                                                                                                                 Document      Page 9 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                                                                                                                                            MOR-3
                                                                                                                                                                                    Case No. (Jointly Administered)                                       19-13448
                                                                                                                                                                                                 Reporting Period:                     Month Ending August 31, 2019
                                                                                                                                                                                                 Federal Tax I.D. #                                    XX-XXXXXXX

                                                                                                                                              UNAUDITED - August 31
                                                                                                                                                  Balance Sheet
                                                                             Tri Harbor                                                                                            Kavod                                              KAVACK
                                                 Tri Harbor Holdings                            Tri Harbor Realty
                                                                          Chemical Holdings                                  Arsynco, Inc.        Acci Realty Corp.            Pharmaceuticals         Kavris Health, LLC           Pharmaceuticals       Kavod Health LLC
                                                     Corporation                                      LLC
                                                                                LLC                                                                                                 LLC                                                  LLC
                                                     19-13448 (VFP)        19-13449 (VFP)           19-13450 (VFP)           19-13454 (VFP)           19-13455 (VFP)           19-13447 (VFP)              19-13452 (VFP)           19-13453 (VFP)            19-13451 (VFP)


Cash & Cash Equivalents                          $        180,986,808     $       5,590,434     $            70,786      $          2,039,404     $              2,740     $          8,816,261        $          1,824,002     $                -        $               -
Account receivables Net                                               –                     –                        –                        –                        –                         –                          –                         –                        –


Other receivables                                             22,075                234,282                   1,081                 1,416,427                          –                         –                          –                         –                        –
Due From/(To) Affiliates                                  (83,652,195)           29,165,101               (1,711,494)             (17,134,067)                (302,315)              71,385,222                   2,127,450                           –                        –
Total inventories                                                     –                     –                        –                        –                        –                         –                          –                         –                        –
Income Tax Receivable                                       1,494,550                       –                        –                        –                        –              1,397,615                             –                         –                        –
Prepaid expenses                                            1,775,851                       –                        –                        –                        –                         –                          –                         –                        –
Total Current Assets                             $        100,627,090     $      34,989,817     $         (1,639,628)    $        (13,678,236)    $           (299,576)    $         81,599,099        $          3,951,452     $                -        $               -


Investments                                                  179,000                 11,459                          –                        –                        –                         –                          –                         –                        –
Investments in Subsidiaries & Affiliates                    6,580,500                       –                        –                        –                        –                         –                          –                         –                        –
Total Investments                                           6,759,500                11,459                          –                        –                        –                         –                          –                         –                        –


Property, plant & equipment - net                                     –                     –                        –                        –                        –                         –                          –                         –                        –


Total Intangible Assets - Net                                         –                     –                        –                        –                        –                         (2)                        –                         –                        –


Deferred Tax Assets - Net of Allowances                        (9,044)                      –                        –                        –                        –                         –                          –                         –                        –


Other Assets - LT                                            237,771                        –                        –                        –                        –                  5,999                             –                         –                        –
Property held For Sale - LT                                           –                     –                        –              6,112,710                          –                         –                          –                         –                        –
Total Long Term Assets                           $          6,988,227     $          11,459     $                -       $          6,112,710     $                -       $              5,997        $               -        $                -        $               -
Total Assets                                     $        107,615,316     $      35,001,276     $         (1,639,628)    $         (7,565,526)    $           (299,576)    $         81,605,096        $          3,951,452     $                -        $               -


Account payables                                             104,355                        –                        –                  3,671                          –                         –                          –                         –                        –
Accrued Compensation                                               (0)                      –                        –                        –                        –                         (0)                        –                         –                        –
Accrued Income Tax                                          2,603,419                       –                        –                        –                        –              (2,213,291)                           –                         –                        –
Accrued Environmental Remediation                                     –                     –                        –              3,147,616                          –                         –                          –                         –                        –
Accrued expenses - Other                                    6,061,980                55,377                          –                        –                        –                         –                          –                         –                        –
Total Current Liabilities                        $          8,769,754     $          55,377     $                -       $          3,151,287     $                -       $          (2,213,291)      $               -        $                -        $               -


Accrued Income Tax LT                                       5,322,572                       –                        –                        –                        –                         –                          –                         –                        –
Other long-term liabilities                                   53,211                        –                        –                        –                        –                         –                          –                         –                        –
Total Long Term Liabilities                      $          5,375,783     $             -       $                -       $                -       $                -       $                 -         $               -        $                -        $               -


Total Liabilities Not Subject to Compromise      $         14,145,536     $          55,377     $                -       $          3,151,287     $                -       $          (2,213,291)      $               -        $                -        $               -


Total Liabilities Subject to Compromise          $        144,848,869     $             -       $                -       $            18,460      $                -       $         36,238,045        $               -        $                -        $               -


Shareholders' Equity                             $        (51,379,089)    $      34,945,899     $         (1,639,628)    $        (10,735,273)    $           (299,576)    $         47,580,342        $          3,951,452     $                -        $               -
Total Liabilities & Shareholders Equity          $        107,615,316     $      35,001,276     $         (1,639,628)    $         (7,565,526)    $           (299,576)    $         81,605,096        $          3,951,452     $                -        $               -


The notes to this monthly operating report are an integral part of these combined financial statements.
     Case 19-13448-VFP                   Doc 1075 Filed 10/04/19 Entered 10/04/19 15:26:21                                         Desc Main
                                                 Document    Page 10 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                                       MOR-4
                                                               Case No. (Jointly Administered)                                                19-13448
                                                                            Reporting Period:                                August 1 - August 31, 2019

                                                                                    Federal Tax I.D. #                                     XX-XXXXXXX

                                                                Status of Post-petition Taxes



The above-captioned debtors (the "Debtors") hereby submit this attestation regarding Status of Post-petition Taxes in lieu
of providing copies of post-petition tax payments and tax returns filed during reporting period.

I attest that each of the Debtors' taxing authorities have been paid on time when post-petition amounts become due. Also, tax
returns are being filed in an orderly and timely fashion in accordance with tax return reporting deadlines.




/s/ Steven S. Rogers                                                         October 4, 2019
Signature of Authorized Individual                                           Date




Steven S. Rogers                                                             Plan Administrator
Printed Name of Authorized Individual                                        Title of Authorized Individual
      Case 19-13448-VFP                  Doc 1075 Filed 10/04/19 Entered 10/04/19 15:26:21                           Desc Main
                                                 Document    Page 11 of 11

In re: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation), et al.                                                     MOR-6
                                                                    Case No. (Jointly Administered)                         19-13448
                                                                                 Reporting Period:         August 1 - August 31, 2019

                                                                                      Federal Tax I.D. #                 XX-XXXXXXX

                                                               Debtor Questionnaire

      Must be completed each month.                                                      Yes                    No
  1   Have any assets been sold or transferred outside the normal course of
      business this reporting period? If yes, provide an explanation below.                                     X

  2   Have any funds been disbursed from any account other than a debtor in
      possession account this reporting period? If yes, provide an explanation                                  X
      below.
  3   Have all postpetition tax returns been timely filed? If no, provide an
                                                                                          X
      explanation below.
  4   Are workers compensation, general liability and other necessary
                                                                                          X
      insurance coverages in effect? If no, provide an explanation below.
  5   Has any bank account been opened during the reporting period? If yes,
      provide documentation identifying the opened account(s). If an
      investment account has been opened provide the required documentation                                     X
      pursuant to the Delaware Local Rule 4001-3. (SEE MOR NOTES.)
